Title: Thomas Boylston Adams to Abigail Adams, 17 May 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            Annapolis 17 May 1799.
          
          I left Philadelphia the 9th: instt: and after passing a few days very pleasantly at Baltimore in the society of Mr: Johnsons family & that of Mrs: John Smith, came to this place where I had the satisfaction to meet Mr: Cranch in tolerable health & spirits. I have been received & treated with uncommon hospitality and politeness in both these places, from the first characters, and as no distinction of politics has been shewn towards me, it was not in my arrangement to make any myself. I have seen here all the first families, such as Govr: Ogle’s Mr: Carroll’s Judge Chase’s &ca: and find them very pleasant. The Supreme Court is now in session & of course all the lawyers from the neighborhood are collected here. Mr: Cranch will return to George town on Saturday or Sunday, where I shall accompany him. Mr: & Mrs: Johnson went home on Monday—the girls remain at

Baltimore with their Sister Hellen who has lately removed there for the accommodation of her husbands business. I am beset here, as I usually have been in other places, by all the old ladies, who tell me it is high time for me to take a wife, and each of them has a favorite to recommend— One is remarkable for beauty of person, another for mental accomplishments; a third for insinuating manners & a fourth for fortune, family, &ca: in addition to personal accomplishments— This last it is generally supposed will prevail with a young man who has still his fortune to make in the world, if he wishes to be placed in affluence without the trouble of acquiring it by his own labor & industry. Now few people think but that the youngest son of the P U.S. is this sort of animal; few will think him the wiser for not being such.
          People have been very assiduous & kind in their enquiries after your health wherever I have passed and all desire to be recalled to your recollection; particularly Mrs: Smith & Mrs: Johnson. Mrs: Ogle here has been very civil towards me from her remembrance of your attentions at the time she was in Philadelphia, the winter of 1791–2. Her daughter, Mrs: Taylo, who was then unmarried, has now five sturdy children; she is upon a visit at present to her mother and is as much admired for the chastity & simplicity of her manners as she was for her beauty the winter we Saw her. The ladies are very fascinating this way, I assure you, altho’ Mrs: Ogle did tell me yesterday that she was a considerable physiognomist & had been looking at me expressly to discover whether I was partial to the ladies, but she had made up her mind that I care not a button for them. There’s a reputation for you. How it would gratify my father if he thought I deserved it!
          I dont mean to tell you how I like the Country until I return to Philada: meaning to give it a good chance— How I came to make the journey at this time, you may learn hereafter.
          I beg you to present me kindly to my Father & the family— I have ordered my letters on to Georgetown if any should come during my absence— I shall find some I hope on Saturday—
          Before I left Philada I engaged an Office & board in the same house, to enter on the 1st: June— The house is situated in Walnut, between 4th: & 5th: Streets. An old maiden lady by the name of Roberts is to keep the house—she has a retreat for her permanent boarders at Germantown, should the fever return to the City—
          I am in much haste / Your affecte Son
          
            T. B. A.
          
        